Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments, see pages 8-9, filed August 8, 2022, with respect to claims 1-6, 8-15, 17-22 have been fully considered and are persuasive.  The rejection of claims 1-6, 10-15, 19-20 has been withdrawn. 
Response to Amendment
The amendment submitted August 8, 2022 has been accepted and entered.  Claims 1-3, 5, 9, 11-14, 18, 20 are amended.  Claims 7-8, 16-17 are cancelled.  New claims 23-24 are added.  Thus, claims 1-6, 9-15, 18-24 are examined.  
Allowable Subject Matter
Claims 1-6, 9-15, 18-24 are allowable over the prior art.
Independent claims 1, 11, 20 are allowable, amended to include allowable subject matter of claims 8, 17 and 21 as indicated in the previous Office Action dated May 6, 2022.
	Claims 2-6, 9-10, 12-15, 18-19, 21-24 are allowable based on their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884